CRUMLISH, Jr., President Judge,
concurring.
I concur in the majority opinion, but I disagree with its characterization of the trial judge’s actions as the type of error warranting nunc pro tunc appeal.
The rule recognizing “breakdown in the operations of the court,” as grounds for allowing nunc pro tunc appeal, was intended to apply to fraud or administrative errors by court officers—for example, a prothonotary’s failure to mail notice of entry of an order to a party. See Nixon v. Nixon, 329 Pa. 256, 198 A. 154 (1938). Here, the trial judge’s act of advising Quad to move for post-trial relief does not fall within this category.
To characterize the trial judge’s direction as a “breakdown in the operation of the court” is a dangerous and unwarranted expansion of the original intent of the rule. Nixon.